Appeal by defendant from a judgment of the County Court, Nassau County, rendered December 14, 1973, convicting him of criminally selling a dangerous drug in the second degree, criminally selling a dangerous drug in the third degree and criminal possession of a dangerous drug in the fourth degree (two counts), upon a jury verdict, and imposing sentence. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence on the first above-mentioned count from an indeterminate prison term of a maximum of 25 years to an indeterminate prison term of a maximum of 15 years. As so modified, judgment affirmed. Under the facts in this case, in which the basis for defendant’s conviction of criminally selling a dangerous drug in the second degree was the sale to a person under 21 years of age but in which such person was a 20-year-old undercover police officer, we conclude that the sentence imposed on that count was excessive to the extent *918indicated herein. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.